Case 7:20-cv-00617-EKD-JCH Document 10 Filed 12/29/20 Page 1 of 6 Pageid#: 32



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

WILLIAM I. PATRICK,                             )
     Plaintiff,                                 )       Civil Case No. 7:20-cv-00617
v.                                              )
                                                )
SUPERINTENDENT JEFFREY                          )       By: Elizabeth K. Dillon
NEWTON, et al.,                                 )           United States District Judge
     Defendants.                                )

                                   MEMORANDUM OPINION

        William I. Patrick, a Virginia inmate proceeding pro se, filed this action pursuant to 42

U.S.C. § 1983, naming four defendants: Jeffrey Newton (the Superintendent of the Middle River

Regional Jail (“MRRJ”), Captain Paisel, the MRRJ Authority, and the “Virginia Board of

Correction,” which the court presumes is a reference to the Virginia Department of Corrections

(“VDOC”). (Dkt. No. 1.) He has recently sent two additional documents to the court. In the

first, docketed as a motion to amend, Patrick seeks to substitute Captain Powell for Captain

Paisel. (Dkt. No. 7.) The court will grant the motion to amend and substitute Powell as a

defendant for Paisel. The second document was docketed by the Clerk as “additional evidence,”

but it appears to be an attempt to add an additional claim based on events arising on December 6,

2020. The court will treat that filing (Dkt. No. 8) as a supplemental complaint.

        Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in

a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity.” See also 28 U.S.C. § 1915(e)(2) (requiring court, in a case where

plaintiff is proceeding in forma pauperis, to dismiss the case if it is frivolous or fails to state a

claim on which relief may be granted). Pleadings of self-represented litigants are given a liberal

construction and held to a less stringent standard than formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does not mean,
Case 7:20-cv-00617-EKD-JCH Document 10 Filed 12/29/20 Page 2 of 6 Pageid#: 33



however, that the court can ignore a clear failure in pleadings to allege facts setting forth a claim

cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d 387, 391

(4th Cir. 1990). Applying these standards to Patrick’s complaint, the court concludes that it is

subject to dismissal pursuant to § 1915A(b)(1). Furthermore, nothing about his allegations

suggest that an opportunity to amend would cure the deficiencies in his complaint. Accordingly,

the court will dismiss this action with prejudice.

                                 I.   FACTUAL BACKGROUND

       Patrick’s complaint does not contain a lot of detail and only references a single claim.

The only factual allegations he offers in support are as follows:

               Defendants violated my 14th Amendment by locking me down and
               not giving me a due process hearing. The defendants acted in their
               official capacity and the Defendants are responsible because [they]
               make up the MRRJ and its body takes all defendants to properly
               run this entity. Virginia Board of Corrections is in charge of
               designing polic[ies], procedures, as other Defendant insid[e] of this
               facility.

(Compl. 2, Dkt. No. 1.) He seeks $1 million in “punitive and emotional mental distress

damages.”

       In his supplemental complaint (Dkt. No. 8), Patrick states that he was locked down inside

his cell on December 6, 2020, as the result of another inmate’s “issue with an officer,” and that

the lockdown violated his Fourteenth Amendment rights. He claims that he is being “punished”

for something involving another inmate. He also makes the general allegation that “all these

amendments and rules are constantly violated inside M.R.R.J. Officers constantly use force and

aggression against inmates.” (Id. (spelling corrected)) He offers no other details to support these

allegations.




                                                     2
Case 7:20-cv-00617-EKD-JCH Document 10 Filed 12/29/20 Page 3 of 6 Pageid#: 34



                                        II. DISCUSSION

       “To state a claim under § 1983[,] a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85

(4th Cir. 2017) (citation and internal quotation marks omitted). Patrick asserts a violation of his

Fourteenth Amendment right to due process, but he has failed to state facts giving rise to a

constitutional violation.

       To state a violation of due process, a § 1983 plaintiff must first “identify a protected

liberty or property interest” of which he was deprived. Prieto v. Clarke, 780 F.3d 245, 248 (4th

Cir. 2015). For an inmate to establish a constitutionally protected liberty interest requires a

showing of an “atypical and significant” hardship or deprivation in relation to the ordinary

incidents of prison life. See Sandin v. Conner, 515 U.S. 472, 484 (1995) (holding that

disciplinary segregation did not present the type of atypical, significant deprivation that would

give rise to a protected liberty interest). Patrick simply states that he was placed on lockdown for

an unspecified period of time because of the actions of another inmate and without a hearing. A

temporary lockdown, however—and regardless of whether it is an individualized sanction or an

institution-wide lockdown—does not give rise to a constitutionally protected liberty interest

under the rationale of Sandin because is it not an atypical or significant hardship or deprivation.

Alley v. Angelone, 962 F. Supp. 827, 834 (E.D. Va. 1997) (relying on Sandin to conclude that the

prisoner plaintiffs “were not entitled to due process prior to the imposition of an institutional

lockdown.”); Pevia v. Shearin, No. CV ELH-14-2928, 2015 WL 9311970, at *13 (D. Md. Dec.

22, 2015) (same). Because no constitutionally protected liberty interest was involved, no hearing

was required to place Patrick in lockdown. For this reason alone, Patrick’s claims against all

defendants fail.


                                                  3
Case 7:20-cv-00617-EKD-JCH Document 10 Filed 12/29/20 Page 4 of 6 Pageid#: 35



         Furthermore, Patrick’s claims fail because he does not identify any particular defendant

 who took any particular action against him. “To state a claim under § 1983, a plaintiff must

 allege the violation of a right secured by the Constitution and laws of the United States, and

 must show that the alleged deprivation was committed by a person acting under color of state

 law.” Loftus v. Bobzien, 848 F.3d 278, 284–85 (4th Cir. 2017) (internal quotation marks

 omitted). Particularly important here, liability under § 1983 is “personal, based upon each

 defendant’s own constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001)

 (internal citation omitted). Thus, a § 1983 claim requires factual detail about each defendant’s

 personal involvement. See Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017) (explaining that

 liability will lie under § 1983 only “where it is affirmatively shown that the official charged

 acted personally” in the violation of plaintiff’s rights and affirming dismissal of claim where

 plaintiff did not allege personal involvement by defendant) (quoting Vinnedge v. Gibbs, 550

 F.2d 926, 928 (4th Cir. 1977)). Patrick does not identify anything that Newton or Powell

 individually did to violate his rights. Therefore, he fails to state a claim against either one of

 them.

         If Patrick is asserting supervisory liability claims against the Newton and Powell, such

 claims also fail. “In order to succeed on a § 1983 claim for supervisory liability, a plaintiff

 must show: (1) that the supervisor had actual or constructive knowledge that [a] subordinate

 was engaged in conduct that posed ‘a pervasive and unreasonable risk’ of constitutional injury

 to citizens like the plaintiff; (2) that the supervisor’s response to that knowledge was so

 inadequate as to show ‘deliberate indifference to or tacit authorization of the alleged offensive

 practices,’; and (3) that there was an ‘affirmative causal link’ between the supervisor’s inaction

 and the particular constitutional injury suffered by the plaintiff.” Wilkins v. Montgomery, 751

 F.3d 214, 226 (4th Cir. 2014) (quoting Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)). Not

                                                   4
Case 7:20-cv-00617-EKD-JCH Document 10 Filed 12/29/20 Page 5 of 6 Pageid#: 36



 only has Patrick failed to otherwise state a constitutional violation, as already discussed, but he

 also has wholly failed to state any facts on which either Newton or Powell could be liable

 under such a theory.

        With regard to the Patrick’s claim against the MRRJ Authority, “[l]ocal governing

 bodies . . . can be sued directly under § 1983 for monetary, declaratory, or injunctive relief

 where . . . the action that is alleged to be unconstitutional implements or executes a policy

 statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s

 officers.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). Thus, a governmental

 entity, such as a regional jail authority, is liable under § 1983 only when the entity itself is a

 “moving force” behind the deprivation. Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981). That

 is, the entity’s official policy or custom must have played a part in the alleged violation of

 federal law. Oklahoma City v. Tuttle, 471 U.S. 808, 817–18 (1985). Patrick does not allege

 that any official policy or custom was responsible for the violations or injuries he allegedly

 suffered, and, therefore, he has failed to state a claim against the MRRJ Authority for this

 reason, too.

         Patrick’s claim against the VDOC also fails because VDOC has Eleventh Amendment

 immunity from any claim for damages and is not a “person” subject to suit under § 1983. Will

 v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Patrick’s claims against VDOC are also

 subject to dismissal on this ground, as well.

        Lastly, to the extent that any of Patrick’s factual allegations can be interpreted as

attempting to assert a state-law claim, the court declines to exercise jurisdiction over any such

claim, given the dismissal of his federal claims. See 28 U.S.C. § 1367(c)(3).




                                                   5
Case 7:20-cv-00617-EKD-JCH Document 10 Filed 12/29/20 Page 6 of 6 Pageid#: 37



                                         III. CONCLUSION

         For the foregoing reasons, the court will grant Patrick’s motion to amend and direct the

 Clerk to substitute Captain Powell for Captain Paisel. The court also will summarily dismiss

 Patrick’s complaint with prejudice, pursuant to 28 U.S.C. § 1915A(b)(1), for failing to state a

 claim upon which relief may be granted. To the extent the complaint could be construed as

 asserting any state-law claim, the court will dismiss any such claim without prejudice to

 Patrick’s ability to pursue it in state court.

         An appropriate order will be entered.

        Entered: December 29, 2020.



                                                  /s/ Elizabeth K. Dillon
                                                  Elizabeth K. Dillon
                                                  United States District Judge




                                                     6
